                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SCOTT DAMON RICHARDSON,                            )
                                                   )
                Plaintiff,                         )
vs.                                                )    No. 3:16-CV-2631-M
                                                   )
AVERY #994, et al.,                                )
                                                   )
                Defendants.                        )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment this action will be dismissed with prejudice under 28

U.S.C. § 1915(e)(2) as legally frivolous or for failure to state a claim on which relief may be granted.

        SIGNED this 23rd day of October, 2018.



                                                _________________________________
                                                BARBARA M. G. LYNN
                                                CHIEF JUDGE
